Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 1 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 2 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 3 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 4 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 5 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 6 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 7 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 8 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 9 of 11
Case 1:19-cv-08982-ALC Document 14
                                13 Filed 09/18/20
                                         01/10/20 Page 10 of 11
     Case 1:19-cv-08982-ALC Document 14
                                     13 Filed 09/18/20
                                              01/10/20 Page 11 of 11




                                           xxxxxxxxxxxxxxxxxxxxxxxx
                                        xxxx                                   18th
.xxxxxxxxxxxxxxx
            xxxxxx
             xxxx    September, 2020.

                                                   /s/ Andrew l. Carter, Jr.
